 1
 2
 3
 4
 5
                                   UNITED STATES DISTRICT COURT
 6
                                  WESTERN DISTRICT OF WASHINGTON
 7                                          AT SEATTLE
 8
 9    KAREN ISAACSON,                                                  Case No. 19-CV-2059

10                             Plaintiff,                              ORDER DENYING MOTION
11                        v.                                           FOR LEAVE TO AMEND
                                                                       COMPLAINT
12    BEN CARSON, et al.,
13                             Defendants.
14
15         On March 3, 2020, the Court issued an order dismissing plaintiff’s complaint without
16 leave to amend pursuant to 28 U.S.C. § 1915(e)(2)(B). The reasons for dismissal are set forth in
17 detail in that order. See Dkt. #8. On March 13, 2020, plaintiff filed a motion for leave to amend
18 her complaint. See Dkt. #9. Plaintiff has again failed to cure the defects identified in the
19 Court’s dismissal order. Dkt. #8. 1 Plaintiff’s motion for leave to amend her complaint is
20 DENIED.
21         DATED this 6th day of April, 2020.
22
23                                                          A
                                                            Robert S. Lasnik
24
                                                            United States District Judge
25
26
27
28
           1
               Plaintiff is advised that further district court filings under this case number may be stricken.
     ORDER DENYING MOTION FOR LEAVE TO AMEND - 1
